Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the cancelation of claims 10 and 16, the 35 USC 112(a) rejection is withdrawn.
In view of the cancelation of claim 10, the 35 USC 112(b) rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1-6, 9-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that Haas is provided as a secondary reference in the rejection below.  Haas is not utilized in the same capacity as it had previously been applied and is not considered to be applied in any matter specifically challenged previously.
Regarding the new claim 18 and the specified support thereof; the Examiner does not find support for the claim language as presented in paragraph 40.  Paragraph 40 discusses where the user may be directed to change a current setting in the apparatus when performing a bypass operation [when the image processing apparatus 10 performs a bypass operation, if a user is required to perform an operation to change a setting parameter on a client that provides instructions on printing to the image processing apparatus 10, the main controller 41 controls the UI controller 42 to display guiding information regarding the way to change the setting parameter].  However, this paragraph goes on to say that once the operation is completed, the user is guided in restoring the changed parameter [When it is no longer necessary to perform the bypass operation, if the user is required to perform an operation to restore a setting parameter, the main controller 41 controls the UI controller 42 to display guiding information regarding the way to restore the setting parameter].  This paragraph further states that the preceding settings that are stored are the settings transmitted to the apparatus [when the image processing apparatus 10 performs a bypass operation, the main controller 41 stores current settings received from the image processing apparatus 10 in the preceding settings storage unit 43 as preceding settings. Further, when it is no longer necessary to perform the bypass operation, the main controller 41 reads the preceding settings stored in the preceding settings storage unit 43 to transmit to the image processing apparatus 10].  There appears no point in this paragraph where the settings before the bypass operation and the settings after the bypass operation are different as presently claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites “... wherein the information processing apparatus settings that realize the information processing apparatus state are different before and after the bypass operation.”  There does not appear to be a disclosure where the settings before and after the bypass operation are different.  At most, the disclosure discusses where a firmware or serial number may be different after the bypass operation than it was before it, but this is disclosed as identification information, not an apparatus setting or an apparatus state.  See specification page 26.  Further, there is no disclosure where there are “settings” that differ.  Settings as used and is taken in its customary definition, is plural.  At most, the disclosure only provides that “a” setting has changed but this is only in regards to while the bypass operation is in progress and not in a condition before and after the operation where they then differ.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 11-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa et al., (US Pub 20130128313) in view of Haas et al., (US Pub 20160170686).
Regarding claim 1: Hirokawa discloses an information processing apparatus comprising a processor configured to: 
determine an information processing apparatus state realized before a bypass operation to bypass a particular fault is performed [save the setting information for recovery purposes when a failure occurs in the image forming apparatus ... When the device setting information management application 20 is activated, an operation screen such as that of FIG. 4 is displayed on the operation panel of the image forming apparatus 1 ... When backup is instructed, the device setting information management application 20 accesses a non-volatile memory 107b (step S4), and reads the setting information (device setting information) from the non-volatile memory 107b (step S5), p0008, p0049-0050 & p0062 - The Examiner notes that the claim language is directed to an apparatus for determining the state of the apparatus and settings thereof as well as storing the setting information.  The claims are not directed to any particular bypass operation itself and is not provided patentable weight.  See MPEP 2115]; 
designate information processing apparatus settings effective as the information processing apparatus state realized before the bypass operation and store the information processing apparatus settings effective before the bypass operation in a memory region [setting information of the image forming apparatus 1 can be backed up in a USB memory 114d connected to itself, or can be backed up in the client PC 30 via the network ... when the device setting information management application 20 writes the setting information in the USB memory 114d, the device setting information management application 20 creates a processing result log in which the processing results are described, and writes the processing result log in the USB memory 114d, p0047-0051 & p0058]; and 
change, after the bypass operation is performed, a current information processing apparatus state to the information processing apparatus state that is determined by the processor and that is realized before the bypass operation is performed by designating the stored information processing apparatus settings that is effective before the bypass operation as the information processing apparatus settings of the current information processing apparatus state after the bypass operation [setting information that has been backed up in the USB memory 114d as described above can be subsequently restored by connecting the USB memory 114d to the image forming apparatus 1 that is the backup destination or another image forming apparatus 1. In the USB memory 114d, the processing result log is saved, p0053 & p0059], 
wherein a portable terminal [PC 30, p0061] displays guiding information when the bypass operation is not acquired or decided.  
Hirokawa does not appear to explicitly disclose wherein a portable terminal displays guiding information when the bypass operation is not acquired or decided.
Haas discloses in a related system from the same field of endeavor [Abstract] providing a setting modification notice to an operator when an error has been detected [If the present setting of the production system is determined as a single possible setting, there then exists no other modified setting in order to further minimize or entirely nullify the influence of the error on the production process ... by determining one or more modified settings the possibility is achieved of maintaining the production process until an exchange of the faulty module, at least such that the productivity and/or production quality of the production system is only minimally limited or is not limited at all ... modified setting is displayed at the control panel so that an operator or service technician is thereby supported in implementing this manually, p0126-0128 & 0372-0373] wherein a portable terminal displays guiding information when the bypass operation is not acquired or decided [Multiple people (such as operators and/or service technicians) may hereby simultaneously execute the servicing or error correction at the production system. Different rack presentations may hereby also be displayed at the respective control panels at different client computers, such that different maintenance or service tasks may be implemented at each control panel ... a mobile device is a mobile computer such as, for example, a tablet computer, a laptop, a notebook or a mobile telephone. The radio system standard of the radio connection includes WLAN, Bluetooth, GSM.  UMTS and further suitable radio systems. Via the provision of the client computers as mobile devices, it is possible for an operator or service technician who executes a service or maintenance to take the mobile client computer along to the respective rack for which an error is indicated on the control panel in the rack presentation. A faster and more efficient error search and correction is possible via the optical indication of an error while the operator or service technician is located directly at the rack, p0167-0169].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Hirokawa to include wherein a portable terminal displays guiding information when the bypass operation is not acquired or decided [i.e. when someone is required to solve the issue] as disclosed by Haas because it allows for the person servicing the apparatus to have the information immediately available to assist in resolving the problem [i.e. fault] more efficiently as discussed by Haas in at least paragraph 0169.

Regarding claim 2: Hirokawa in view of Haas discloses the information processing apparatus according to Claim 1, wherein the processor is configured to designate the information processing apparatus state realized before the bypass operation is performed as the information processing apparatus state realized after the bypass operation is performed [setting information that has been backed up in the USB memory 114d as described above can be subsequently restored by connecting the USB memory 114d to the image forming apparatus 1 that is the backup destination or another image forming apparatus 1. In the USB memory 114d, the processing result log is saved ... comparison unit 20b is for comparing the present setting information of the image forming apparatus 1 with the setting information that has already been backed up in the USB memory 114d, when backing up and restoring the setting information. The comparison result obtained by the comparison unit 20b is displayed on the operation panel 113, and the user can confirm the difference between the present setting information of the image forming apparatus 1 with the setting information in the USB memory 114d, p0053 & p0059-0060].  

Regarding claim 3: Hirokawa in view of Haas discloses the information processing apparatus according to2Customer No.: 31561Docket No.: 82637-US-348 Application No.: 16/274,243Claim 2, wherein the processor is configured to read the information processing apparatus state stored before the bypass operation is performed and thereby determines the information processing apparatus state realized before the bypass operation is performed [When the device setting information management application 20 is activated, an operation screen such as that of FIG. 4 is displayed on the operation panel of the image forming apparatus 1 ... When backup is instructed, the device setting information management application 20 accesses a non-volatile memory 107b (step S4), and reads the setting information (device setting information) from the non-volatile memory 107b (step S5), p0008, p0049-0050 & p0058].  

Regarding claim 4: Hirokawa in view of Haas discloses the information processing apparatus according to Claim 2, wherein the processor is configured to generate the information processing apparatus state in accordance with particular information stored before the bypass operation is performed and thereby determines the information processing apparatus state realized before the bypass operation is performed [When the device setting information management application 20 is activated, an operation screen such as that of FIG. 4 is displayed on the operation panel of the image forming apparatus 1 ... When backup is instructed, the device setting information management application 20 accesses a non-volatile memory 107b (step S4), and reads the setting information (device setting information) from the non-volatile memory 107b (step S5), p0008, p0049-0050 & p0058].  

Regarding claim 6: Hirokawa in view of Haas discloses the information processing apparatus according to Claim 4, wherein the particular information is a current information processing apparatus state [When the device setting information management application 20 is activated, an operation screen such as that of FIG. 4 is displayed on the operation panel of the image forming apparatus 1 ... When backup is instructed, the device setting information management application 20 accesses a non-volatile memory 107b (step S4), and reads the setting information (device setting information) from the non-volatile memory 107b (step S5), p0008, p0049-0050 & p0058].  
  
Regarding claim 11: Hirokawa discloses an information processing system comprising: 
a first information processing apparatus [PC 30, p0061]; and 
a second information processing apparatus, wherein the first information processing apparatus determines a second information processing apparatus state realized before a bypass operation to bypass a particular fault is performed  [save the setting information for recovery purposes when a failure occurs in the image forming apparatus ... setting information of the image forming apparatus 1 can be backed up in a USB memory 114d connected to itself, or can be backed up in the client PC 30 via the network ... When the device setting information management application 20 is activated, an operation screen such as that of FIG. 4 is displayed on the operation panel of the image forming apparatus 1 ... When backup is instructed, the device setting information management application 20 accesses a non-volatile memory 107b (step S4), and reads the setting information (device setting information) from the non-volatile memory 107b (step S5), p0008, p0047-0050 & p0062 - The Examiner notes that the claim language is directed to an apparatus for determining the state of the apparatus and settings thereof as well as storing the setting information.  The claims are not directed to any particular bypass operation itself and is not provided patentable weight.  See MPEP 2115], 
designates second information processing apparatus settings effective as the second information processing apparatus state realized before the bypass operation, and stores, in a memory region, the second information processing apparatus settings effective before the bypass operation [setting information of the image forming apparatus 1 can be backed up in a USB memory 114d connected to itself, or can be backed up in the client PC 30 via the network ... when the device setting information management application 20 writes the setting information in the USB memory 114d, the device setting information management application 20 creates a processing result log in which the processing results are described, and writes the processing result log in the USB memory 114d ... when backing up via the network, the processing unit 20a sends the setting information to the client PC 30 via the network control service 5f, p0047-0051 & p0058], and 
the second information processing apparatus changes, after the bypass operation is performed, a current second information processing apparatus state to the second information processing apparatus state that is determined by the first information processing apparatus realized before the bypass operation by designating the second information processing apparatus settings stored by the first information processing apparatus as the second information processing apparatus settings that realizes the current second information processing apparatus state after the bypass operation [setting information that has been backed up in the USB memory 114d as described above can be subsequently restored by connecting the USB memory 114d to the image forming apparatus 1 that is the backup destination or another image forming apparatus 1. In the USB memory 114d, the processing result log is saved ... Accordingly, the client PC 30 can easily restore the setting information in one or more image forming apparatuses 1 at once, p0053, p0059-0061 & p0072-0073], 
wherein the first information processing apparatus [PC 30, p0059-0061 & p0072-0073] displays guiding information when the bypass operation is not acquired or decided.  
Hirokawa does not appear to explicitly disclose wherein the first information processing apparatus displays guiding information when the bypass operation is not acquired or decided.
Haas discloses in a related system from the same field of endeavor [Abstract] providing a setting modification notice to an operator when an error has been detected [If the present setting of the production system is determined as a single possible setting, there then exists no other modified setting in order to further minimize or entirely nullify the influence of the error on the production process ... by determining one or more modified settings the possibility is achieved of maintaining the production process until an exchange of the faulty module, at least such that the productivity and/or production quality of the production system is only minimally limited or is not limited at all ... modified setting is displayed at the control panel so that an operator or service technician is thereby supported in implementing this manually, p0126-0128 & 0372-0373] wherein the first information processing apparatus guiding information when the bypass operation is not acquired or decided [Multiple people (such as operators and/or service technicians) may hereby simultaneously execute the servicing or error correction at the production system. Different rack presentations may hereby also be displayed at the respective control panels at different client computers, such that different maintenance or service tasks may be implemented at each control panel ... a mobile device is a mobile computer such as, for example, a tablet computer, a laptop, a notebook or a mobile telephone. The radio system standard of the radio connection includes WLAN, Bluetooth, GSM.  UMTS and further suitable radio systems. Via the provision of the client computers as mobile devices, it is possible for an operator or service technician who executes a service or maintenance to take the mobile client computer along to the respective rack for which an error is indicated on the control panel in the rack presentation. A faster and more efficient error search and correction is possible via the optical indication of an error while the operator or service technician is located directly at the rack, p0167-0169].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Hirokawa to include wherein the first information processing apparatus displays guiding information when the bypass operation is not acquired or decided [i.e. when someone is required to solve the issue] as disclosed by Haas because it allows for the person servicing the apparatus to have the information immediately available to assist in resolving the problem [i.e. fault] more efficiently as discussed by Haas in at least paragraph 0169.

Regarding claim 12: Hirokawa in view of Haas discloses the information processing system according to Claim 11, wherein the first information processing apparatus designates the second information processing apparatus state realized before the bypass operation is performed as the second information processing apparatus state realized before the bypass 4Customer No.: 31561Docket No.: 82637-US-348Application No.: 16/274,243operation is performed [setting information that has been backed up in the USB memory 114d as described above can be subsequently restored by connecting the USB memory 114d to the image forming apparatus 1 that is the backup destination or another image forming apparatus 1. In the USB memory 114d, the processing result log is saved ... comparison unit 20b is for comparing the present setting information of the image forming apparatus 1 with the setting information that has already been backed up in the USB memory 114d, when backing up and restoring the setting information. The comparison result obtained by the comparison unit 20b is displayed on the operation panel 113, and the user can confirm the difference between the present setting information of the image forming apparatus 1 with the setting information in the USB memory 114d, p0053, p0059-0060 & p0072-0073].  

Regarding claim 13: Hirokawa in view of Haas discloses the information processing system according to Claim 12, wherein the first information processing apparatus reads the second information processing apparatus state stored before the bypass operation is performed and thereby determines the second information processing apparatus state realized before the bypass operation is performed [When the device setting information management application 20 is activated, an operation screen such as that of FIG. 4 is displayed on the operation panel of the image forming apparatus 1 ... When backup is instructed, the device setting information management application 20 accesses a non-volatile memory 107b (step S4), and reads the setting information (device setting information) from the non-volatile memory 107b (step S5), p0049-0050, p0058 & p0072-0073].  
  
Regarding claim 17: the program herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.

Regarding claim 18: Hirokawa in view of Haas discloses the information processing apparatus according to Claim 1.
Hirokawa appears to fail to explicitly disclose wherein the information processing apparatus settings that realize the information processing apparatus state are different before and after the bypass operation.
Haas discloses wherein the information processing apparatus settings that realize the information processing apparatus state are different before and after the bypass operation [One example of a manual configuration that is to be implemented by an operator or service technician after corresponding display in the control panel is the re-plugging of a network connection from a faulty network port of the internal LAN (switch) 9 to a network port that does not exhibit any errors [e.g. different port information], p0373 – see 35 USC 112(a) rejection above].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Hirokawa the support wherein the information processing apparatus settings that realize the information processing apparatus state are different before and after the bypass operation as disclosed by Haas because it identifies the location of connections should such an error reoccur thereby assisting the operator in resolving the issue more efficiently.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa et al., (US Pub 20130128313) in view of Haas et al., (US Pub 20160170686) and in further view of Tsukada (US PgPub 20110249297).
Regarding claim 5: Hirokawa in view of Haas discloses the information processing apparatus according to Claim 4, wherein the particular information is an operation history of the information processing apparatus [client PC 30 acquires the processing result log from the device setting information management application 20 of the image forming apparatus 1 via the network, and saves the processing result log in a disk of the client PC 30, p0052].  
	Haas discloses obtaining error information [the information associated with the errors thereby includes information such as timestamp, error location, component, module, error type, error priority, error frequency, error certainty, and additional information describing the errors, p0135].
	Hirokawa and Haas appear to fail to disclose where the log information includes an operation history of the information processing apparatus.
Tsukada discloses wherein the particular information is an operation history of the information processing apparatus [a rewritable protected data memory unit for storing protected data including printer settings and history data, p0013].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Hirokawa the support wherein the particular information is an operation history of the information processing apparatus as disclosed by Tsukada because it allows the user to easily restore the system to an operational state as well as protecting history data of the system.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa et al., (US Pub 20130128313) in view of Haas et al., (US Pub 20160170686).
Regarding claim 9: Hirokawa in view of Haas discloses the information processing apparatus according to Claim 8, wherein the processor stores, in the memory region, information processing apparatus settings effective before the bypass operation is performed in accordance with manipulation by which an operator designates the bypass operation [When the device setting information management application 20 is activated, an operation screen such as that of FIG. 4 is displayed on the operation panel of the image forming apparatus 1 ... When backup is instructed, the device setting information management application 20 accesses a non-volatile memory 107b (step S4), and reads the setting information (device setting information) from the non-volatile memory 107b (step S5), p0008, p0049-0050 & p0050].  
	Hirokawa appears to fail to explicitly disclose where an operator designates the bypass operation.
	Haas discloses where an operator designates the bypass operation [a control panel is configured according to the specifications of the created network map. With the control panel, it should be possible for a user to view the functionality of the individual components and hereupon affect them ... by determining one or more modified settings the possibility is achieved of maintaining the production process until an exchange of the faulty module ... at least one determined, modified setting is displayed at the control panel so that an operator or service technician is thereby supported in implementing this manually, p0043 & p0127-0128].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date to have included in the system of whereby the operator, in consideration of a backing up [i.e. storing] the apparatus settings Hirokawa the support subsequently where the operator designates the bypass operation as disclosed by Haas because it allows the operator to insure a backup is accomplished before any bypass operation [i.e. settings modification] so that the operator can reduce the impact on the system while the problem is solved as discussed by Haas in at least paragraphs 0127-0131.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirata et al., WIPO Pub WO 2003/034191, is directed to an information processing apparatus, a restoring method, and a restoring program for restoring an apparatus to a predetermined state, and in particular, information that can arbitrarily restore the state of the apparatus by saving the state of the apparatus at an arbitrary timing and is pertinent to at least claims 1, 11 and 17.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672